Citation Nr: 1009526	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-20 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
the left lower extremity.

2.  Entitlement to service connection for varicose veins of 
the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from November 1943 until 
January 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

A bilateral varicose vein disorder was not demonstrated until 
several years following separation from active service; the 
weight of the competent evidence does not show that Veteran's 
currently diagnosed bilateral varicose vein disorder is 
causally related to active service or to his service-
connected frostbite residuals of the bilateral feet.


CONCLUSIONS OF LAW

1.  Varicose veins of the left lower extremity were not 
incurred or aggravated in active service and are not 
proximately due to or the result of the Veteran's frostbite 
residuals of the bilateral feet.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.310 (2009).

2. Varicose veins of the right lower extremity were not 
incurred or aggravated in active service and are not 
proximately due to or the result of the Veteran's frostbite 
residuals of the bilateral feet.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran was sent a VCAA letter in January 2004, 
prior to the initial RO decision in this matter.  The letter 
provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The Board acknowledges that, in the present case, 
complete notice was not issued prior to the adverse 
determination on appeal.  However, fully compliant Dingess 
notice was later issued in a November 2006 communication, and 
the claim was thereafter readjudicated in September 2008.  
Accordingly, any timing deficiency has here been 
appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 
2006). 

The Board acknowledges that the notice letters did not 
expressly address the requirements for substantiating a claim 
for secondary service connection.  However, from the text of 
the September 2008 supplemental statement of the case, a 
reasonable person could be expected to understand what types 
of evidence were needed to prevail in the claim.  As such, 
any deficiency in this regard did not prejudice the Veteran 
and no additional development is required in this regard.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Regarding the duty to assist, VA has obtained available 
service treatment records, assisted the Veteran in obtaining 
evidence, afforded the Veteran physical examinations, and 
obtained medical opinions as to the severity of the Veteran's 
varicose veins.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the Veteran's claims file.  

It is noted that records from the 24th General Hospital in 
Naples, Italy were requested but have been determined to have 
been destroyed in a fire.  In this regard, the Court has held 
that, in cases where records once in the hands of the 
Government are missing, the Board has a heightened obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis herein has 
been undertaken with this heightened duty in mind.

Based on the foregoing, VA has substantially complied with 
the notice and assistance requirements and the Veteran is not 
prejudiced by a decision on the claim at this time.



Discussion

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  
A showing of in service chronic disease requires evidence of 
(1) a sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If not 
established, a showing of continuity of symptoms after 
service discharge is required.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2009).

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The absence of any one element will result 
in the denial of service connection. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

Service connection is limited to cases in which disease or 
injury have resulted in a disability and absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation) and Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). 
It is further noted that additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a). See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006. See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310). The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation. Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006. 
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

Discussion

The Veteran is claiming entitlement to service connection for 
bilateral varicose veins.

In the present case, the Veteran contends to have incurred 
leg problems during active service.  Specifically, in his 
February 2003 application the Veteran explained that his 
problems started in Naples, Italy in 1944.  The Veteran 
contended that he was treated for the leg problem in the Army 
Hospital at the 24th General Hospital.    The record 
currently reflects a diagnosis of bilateral varicose vein 
disability.

In evaluating the claim, the Veteran's service treatment 
records have been reviewed.  Such records do not reflect any 
treatment for varicose vein disability.  Several attempts by 
the rating office to retrieve medical records from the 24th 
General Hospital proved to be unsuccessful.  Moreover, the 
separation examination in 1946 showed normal findings.  
Specifically, it stated there was no showing of varicose 
veins at separation.  
 
Based on the foregoing, the service treatment records do not 
show that any chronic varicose vein disability was incurred 
during active duty.  However, this does not in itself 
preclude a grant of service connection.  Indeed, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the currently diagnosed bilateral 
varicose vein disorder is causally related to active service, 
for the reasons discussed below.

In this case, the first post-service documentation of any 
disability of bilateral varicose veins is not shown until 
2001, several decades after separation.  In this vein, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss the current pain and other experienced 
symptoms.  See e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

To the extent that the Veteran is claiming continuous 
varicose veins symptomatology, he is not found to be 
credible.  Again, separation examination at discharge from 
active service was objectively normal.  Moreover, the Veteran 
first raised a claim of entitlement to service connection for 
a varicose vein disability in 2003, over 50 years following 
his discharge.  If he had experienced continuous symptoms 
from his varicose vein disorder since separation in 1946, it 
would be reasonable to expect that a claim would have been 
raised much sooner.  VA treatment records and VA examinations 
indicate the Veteran underwent a vein stripping surgery in 
the 1950's, but these records do not in anyway indicate 
chronic problems since that time.  In fact, the next document 
indicating a varicose vein disorder is in 2001, which is over 
5 decades after that surgery was conducted.  For these 
reasons, the Veteran's contention of continuous symptoms 
since separation from service is not found to be persuasive.  
Therefore, continuity has not been established, either 
through the competent evidence or through his statements.   
Moreover, there is no competent medical evidence relating any 
current varicose vein disability to active service or to his 
service-connected frostbite residuals.  In fact, a VA 
examiner in May 2005 noted that the Veteran's varicose veins 
were not due to his service-connected frostbite.  Another VA 
examiner in July 2008 specifically noted that there was no 
medical evidence suggesting that frostbite could cause the 
development of varicose veins.  That examiner also failed to 
relate the varicosities to active service.  As his 
conclusions were reached after a thorough examination and 
review of the record, they are found to be highly probative.  
Additionally, no other competent medical evidence of record 
refutes his conclusions.  

The Veteran himself believes that his current varicose vein 
disability is causally related to active service or to his 
service-connected frostbite residuals.  Varicose veins are 
capable of lay observation.  The Veteran submitted numerous 
statements in support of his claim indicating that his 
varicose vein disorder incurred due to activities in service.  

The Veteran is competent to testify as to the continuity of 
symptomatology capable of lay observation, and his testimony 
in this regard is credible.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, to the extent that the holding in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be 
interpreted to enable a lay person to speak as to etiology in 
some limited circumstances involving only observable factors, 
the question of causation here involves complex issues that 
the Veteran is not competent to address.  In addition, the 
clinical evidence refutes the Veteran's contentions.

In sum, there is no support for a grant of service connection 
for residuals to a bilateral varicose vein disability.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for varicose veins of the 
left lower extremity is denied.

Entitlement to service connection for varicose veins of the 
right lower extremity is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


